Case 6:20-cv-00156-CEM-GJK Document 6 Filed 02/06/20 Page 1 of 1 PagelD 43
Case 6:20-cv-00156-CEM-GJK Document 3 Filed 01/31/20 Page 3 of 6 PagelD 35

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA — 2020 FEB 6g py joe p,2
ORLANDO DIVISION M12: 3

JOHN DEATHERAGE,
Plaintiff,
v. Case No: 6:20-cv-156-Orl-41GJK

EXPERIAN INFORMATION
SOLUTIONS, INC.,

Defendant.

 

NOTICE OF PENDENCY OF OTHER ACTIONS

In accordance with Local Rule |.04(d), | certify that the instant action:

IS related to pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State court, or administrative agency as
indicated below:

 

 

 

 

iv IS NOT related to any pending or closed civil or criminal case filed with this Court.
or any other Federal or State court, or administrative agency.

| further certify that | will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.

Dated: 3 / G / Zo
Counsél of Record or Pro Se Party
[Address and Telephone]
Jot Palmer Sr.
Urlande, TL. 3260 |

(7\b) WZBo--O\rs

 

Page 3 of 3
